Citation Nr: 1209361	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pulmonary emboli of the lower posterior lobes of the lungs.

2.  Entitlement to service connection for Parkinson's disease-like symptoms with right side tremors, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.

3.  Entitlement to service connection for herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.

4.  Entitlement to service connection for deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to an increased rating for Klippel-Feil syndrome with post-operative fusion, C3 through C7, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for Parkinson's disease-like symptoms with right side tremors; herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis; and deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the June 6, 2011, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to service connection for bilateral pulmonary emboli of the lower posterior lobes of the lungs.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for bilateral pulmonary emboli of the lower posterior lobes of the lungs are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2011).

At the June 6, 2011, Board hearing, prior to the promulgation of a decision in this case, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to service connection for bilateral pulmonary emboli of the lower posterior lobes of the lungs.  With regard to this claim, there remains no allegation of error of fact or law for appellate consideration.  As the withdrawal appears in the hearing transcript and has been reduced to writing, this claim has been properly withdrawn and is no longer before the Board.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed.


ORDER

Entitlement to service connection for bilateral pulmonary emboli of the lower posterior lobes of the lungs is dismissed.


REMAND

The Veteran has claimed entitlement to service connection for Parkinson's disease-like symptoms with right side tremors; herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis; and deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement.  Each of these disabilities has been claimed to have been incurred secondary to his service-connected Klippel-Feil syndrome with post-operative fusion, C3 through C7, with limitation of motion and history of radiculopathy.

With respect to the issue of entitlement to service connection for Parkinson's disease-like symptoms with right side tremors, the Veteran testified at his Board hearing that the Parkinson's-like symptom occurred after a 2004 neck surgery.  He described symptoms including altered gait and twitching-type motions.  The Board notes that the exact diagnosis of the Veteran's Parkinson's disease-like symptoms is not clear from the record, and it is not clear whether there is a link between these symptoms and the Veteran's service-connected Klippel-Feil syndrome or the in-service cervical radiculopathy.  Based on the above, the Board finds that a remand for a VA examination and etiology opinion is warranted.

With respect to the issue of entitlement to service connection for herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis, he testified that "I was told by a surgeon on 2004 ... that it would be a progressive type injury that since they had fused my neck that it was applying more pressure on the lower parts of my back."  The Board notes that it is unclear from the record whether any of the Veteran's lumbar spine disabilities are related to his service-connected Klippel-Feil syndrome and finds that an examination and etiology opinion are warranted.

With respect to the issue of entitlement to service connection for deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement, he testified that he believed the deep vein thrombosis developed as a result of his numerous neck and back surgeries.  The Board finds that a VA examination report is warranted to determine whether the above symptoms are secondary to the service-connected Klippel-Feil syndrome or his low back symptomatology. 

Finally, the Board notes that the Veteran mentioned receiving treatment from a Dr. Stanfield, who appears to be a private neurologist.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain these records and any other relevant private medical records on his behalf.  In addition, the RO/AMC should obtain the Veteran's VA medical records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records, including from Dr. Stanfield.  The Veteran should also be notified that he may submit these records himself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Obtain copies of the Veteran's outstanding VA medical records from December 2009 to the present.  Ensure that those copies are associated with the claims file.

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any of the claimed disabilities, characterized as (1) Parkinson's disease-like symptoms with right side tremors; (2) herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis; and (3) deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service or of any service-connected disability.  The examiner should opine as to whether any of the diagnosed disabilities is at least as likely as not (1) a manifestation of Klippel-Feil syndrome, or (2) incurred secondary to or aggravated by Klippel-Feil syndrome.  

The examiner should also discuss the relationship, if any, between the deep vein thrombosis and (1) the claimed low back disabilities, or (2) any surgery that is associated with the Veteran's cervical or lumbar spine disabilities.  

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


